DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           TAHA BROTHERS, INC. and TAHA FAMILY LLC,
                         Appellants,

                                    v.

              SANDS HARBOR RESORT & MARINA, LLC,
                           Appellee.

                              No. 4D21-3190

                          [October 20, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Fabienne Fahnestock, Judge; L.T. Case No. CACE19-
020678 (18).

   Michael P. Hamaway and Seth A. Kupilik of Mombach, Boyle, Hardin,
& Simmons, P.A., Fort Lauderdale; and Bruce S. Rogow of Bruce S. Rogow,
P.A., Cedar Mountain, North Carolina, and Tara A. Campion of Bruce S.
Rogow, P.A., Boca Raton, for appellants.

   George W. Hatch, III, Robert D. Fingar, Alexander S. Whitlock, and
Dwight O. Slater of Guilday Law, P.A., Tallahassee; Ronald J. Rosenberg
of Rosenburg Calica & Birney, LLP, Garden City, New York; and Martin D.
Stern of Topkin, Partlow & Stern, P.L., Deerfield Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.